DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE and Amendment filed on 12/11/21.  Accordingly, claims 1-39 are currently pending.
Claim Objections
Claims 1-39 are objected to because of the following reasons.
-Each of claims 1, 9, 17 and 25 contains trademark/trade names “fifth generation new radio (SG NR)” to identify a signal.  As such, the claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular or produce.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, its make the claim scope uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. (See M.P.E.P. 2173.05(u)).
(To clarify that the term “fifth generation new radio (SG NR)” is a trademark/tradename, the examiner herein cites Raghavan et al (2019/0149249), par. [0058], indicating “SG NR” as one among  trademarks or trade names “mmW, sub-6, LTE, 5G-NR, WiFi”).
-Each of claims 1, 9, 17 and 25 recites the limitation “a fifth generation new radio (SG NR) signal”.  It is unclear on basically what makes “a fifth generation new radio (SG NR) signal” 
-Claims, depended on above claims, are therefore also objected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 10, 13, 15-20, 22, 25-29 and 37-39	are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (2019/0044773) (previously cited) in view of Sakamoto (2003/0107753) (newly cited).
-Regarding claim 1, Yoshizawa teaches a processor (“terminal apparatus 200”, [0083, 0125]), the processor (see figure 16) configurable of comprising: one or more circuits (comprising a plurality of corresponding processing units (Deinterleaving, Descrambling, Rate Matching, FEC)s  in parallel as shown in figure 16) to cause information (“symbols x[0] to x[N-1]”, [0126]) received in a sequential order (0 to N-1) of time from a received RF signal (“GFDM signals”, [0126]) to be demapped and  decoded in parallel with N parallel paths, (as shown in figure 16), (see [0125, 0126]), (the RF signal considered here equivalent with the limitation “fifth generation new radio (SG NR) signal” and hereafter called so).
Yoshizawa does not teach whether the information is stored in order, as claimed.

For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa, as taught by Sakamoto, in such a way that the one or more circuits would further comprises a data storage (being a first-in first out buffer or a shift register) to store the information in the sequential order of time of  the information so that the data storage could easily retrieve the information in such the sequential order at a corresponding runtime to be dempaped and decoded.
So, with the implementation, Yoshizawa in view of Sakamoto teaches that the information is stored in order (being the sequential order). 
-Regarding claim 2, Yoshizawa teaches that the information received from the 5G NR signal has been processed by a demapping (GFDM demod, MIMO equalization) (see figure 16), wherein the demapping can be programmable with software (see [0086]), (said demapping considered here equivalent with the limitation “soft demapping” and hereafter called so), wherein decoding the information comprises layer demapping (TX layer demapping), descrambling (Descrambling)s), and de-rate-matching ((Rate Matching)s), (see figure 16).
-Regarding claim 3, Yoshizawa teaches that decoding the information received from the 5G NR signal is configurable to comprise: assigning (as shown in figure 16) the information to multiple groups of threads (being groups of computation engines, each group comprising a processing pipeline of threads (Deinterleaving, Descrambling, Rate Matching, FEC), wherein 
-Regarding claim 7, as applied to claim 2 set forth above and herein incorporated, Yoshizawa teaches the information received from the 5G NR signal has been processed by soft demapping (GFDM demod, MIMO equalization), and wherein decoding the information comprises de-interleaving, via (Deinterleaving)s),  the information in parallel, (see figure 16).
-Regarding claim 9, as applied to claims 1-3, 7  set forth above and herein incorporated, Yoshizawa in view of Sakamoto teaches a method, performed by a parallel processor (comprising a plurality of  corresponding processors (Deinterleaving, Descrambling, Rate Matching, FEC)s in parallel as shown in figure 16 of Yoshizawa), wherein the method is configurable to comprise: causing, by the parallel processor, information (“symbols x[0] to x[N-1]”, [0126] of Yoshizawa) transmitted in a sequential order (0 to N-1) of time using a RF signal (“GFDM signals”, [0126] of Yoshizawa)  to be demapped and decoded by the parallel processor by scheduling (as shown in figure 16 of Yoshizawa) a plurality of N thread groups (being N groups of computation threads/engines) on the parallel processor, each group comprising a processing pipeline of threads/engines (Deinterleaving, Descrambling, Rate Matching, FEC)), (see [0125, 0126] of Yoshizawa), wherein the information is stored in order as the sequential order by a data storage (as taught by Sakamoto), (the RF signal considered here equivalent with the limitation “fifth generation new radio (SG NR) signal” and hereafter called so).

Sakamoto teaches that a method can be implemented with a non-transitory machine readable medium “RAM 1072 and ROM 1073” having stored a set of instructions “programs”, which if performed cause a processor to perform the method, (see [0136]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto, as further taught by Sakamoto, in such a way that the method would be implemented with a non-transitory machine readable medium having stored a set of instructions, which if performed cause the parallel processor to  perform the method, so that with the implementation, the parallel processor would be enhanced with programmability in high speed fashion.
-Regarding claim 10, Yoshizawa teaches that the information includes data that has been processed by soft demapping (GFDM demod, MIMO equalization) and wherein scheduling the plurality of thread groups includes scheduling the plurality of thread groups to layer demap (via (TX layer demapping)), descramble (via (Descrambling)s), and de-rate-match (via Rate Matching) the data, (see figure 16).
-Regarding claim 13, Yoshizawa teaches that scheduling the plurality of thread groups is configurable to include scheduling the plurality of thread groups to de-interleave, via (Deinterleaving)s), code block data elements, (see figure 16).
-Regarding claim 15, Yoshizawa teaches that scheduling the plurality of thread groups ((GFDM demod)s, MIMO equalization, TX layer demapping) to layer demap the data is based at 
-Regarding claim 16, Yoshizawa teaches that the mapping function also uses a transport block size (comprising “received symbols x[0] to x(N-1)”, [0126]) and a number (being the number of inputs into (TX layer demapping) (see figure 16)) of multiple-input multiple-output (MIMO) layers as parameters.
-Regarding claim 25, as applied to claims 1-3, 7  set forth above and herein incorporated, Yoshizawa in view of Sakamoto  teaches a method, performed by a parallel processor (comprising a plurality of  corresponding processors in parallel with N parallel paths as shown in figure 16 of Yoshizawa), the method configurable of comprising: accessing, via the parallel processor, with a plurality of N thread groups (being N groups of computation threads/engines, each group comprising a processing pipeline of threads/engines (Deinterleaving, Descrambling, Rate Matching, FEC)), running on the parallel processor, data (“symbols x[0] to x(N-1)”, [0126] of Yoshizawa) that is, or namely, corresponds to, information transmitted in a sequential order (0 to N-1) of tine using a RF signal (“GFDM signals”, [0126] of Yoshizawa); and causing, via the parallel processor, with the plurality of N thread groups, the data to be demapped and decoded in parallel, wherein the data is stored in order (being the sequential order) by a data storage (as taught  by Sakamoto), (the RF signal considered here equivalent with the limitation “fifth generation new radio (SG NR) signal” and hereafter called so).

-Regarding claim 27, Yoshizawa teaches that the data includes data elements of a plurality of code blocks (each block comprising “original data d[0]) to d[N-1])”, [0126]), and transforming, via (TX layer demmaping, (Deinterleaving)s, (Rate Matching)s),  the data includes assigning one or more thread groups of the plurality of thread groups to handle each code block, (see figure 16, and [0126]).
-Regarding claim 28, Yoshizawa teaches that transforming the data includes layer demapping, via (TX layer demapping), the data, (see figure 16).
-Regarding claim 29, Yoshizawa teaches that wherein transforming the data includes de-rate-matching, via (Rate Matching)s, the data, (see figure 16).
-Regarding claim 17 as applied to claims 1-3, 7  set forth above and herein incorporated, Yoshizawa in view of Sakamoto  teaches a system (see figure 16 of Yoshizawa) configurable of comprising: one or more circuits (comprising a plurality of corresponding processing units (Deinterleaving, Descrambling, Rate Matching, FEC)s  in parallel as shown in figure 16) to cause information (“symbols x[0] to x[N-1]”, [0126] of Yoshizawa) received in a sequential order (0 to N-1) of time from a received RF signal (“GFDM signals”, [0126] of Yoshizawa) to be demapped and  decoded in parallel, (as shown in figure 16), (see [0125, 0126] of Yoshizawa), wherein the information is stored in order (being the sequential order) by a data storage (as taught by 
Yoshizawa in view of Sakamoto further teaches that the system comprising one or more memory (being the data storage) to store data which is, or namely, corresponds to, the information.
-Regarding claim 18, Yoshizawa teaches that the information received from the 5G NR signal  has been processed by soft demapping GFDM demod, MIMO equalization) (see figure 16), wherein decoding the information comprises layer demapping (TX layer demapping), descrambling (Descrambling)s), and de-rate-matching ((Rate Matching)s), (see figure 16).
-Regarding claim 19, Yoshizawa teaches that  decoding the information received from the 5G NR signal comprises assigning (as shown in figure 16) the information to multiple groups of threads (being groups of computation engines, each group comprising a processing pipeline of threads/engines (Deinterleaving, Descrambling, Rate Matching, FEC), wherein each group of threads of the multiple group of threads is configurable to compute, from a transfer block (“frame”/”frames”, [0062])  a corresponding code block (comprising “received symbols x[0] to x(N-1)”, [0126]) to be decoded, (see figure 16 and [0126]).	
-Regarding claim 20, Yoshizawa teaches that the one or more processors are configurable to cause the information to be decoded in parallel (as shown in figure 16), at least in part, by causing, via (TX layer demaping), (Deinterleaving)s, (Descambling)s, (Rate Matching)s, the data to be transformed for decoding by a decoder (FEC)s and storing the transformed data (outputted from (Rate Matching)s) in the one or more memories for later 
-Regarding claim 22, Yoshizawa teaches that  the one or more processors are configurable to cause the information to be decoded in parallel (as shown in figure 16), at least in part, by causing transport blocks to be received/recognmized/extracted, via “frame synchronization”, [0026]), from the data and causing code blocks (each (comprising “received symbols x[0] to x(N-1)”, [0126]) to be extracted from the transport blocks, (see [0026, 0126]).
-Regarding claim 37, Yoshizawa in view of Sakamoto teaches that the one or more circuits are to cause the information to be stored in order and decoded in parallel based, at least in part, on using a group of N threads (being N respective processing pipelines, each pipeline comprising computation engines ((Deinterleaving, Descrambling, Rate Matching, FEC), figure 16 of Yoshizawa) to calculate a code block (comprising (Output data 1,…, Output data N), figure 16 of Yoshizawa) from multiple transfer blocks (“reception data”, [0126] of Yoshizawa) respectively outputted from ((TX layer demapping), figure 16 of Yoshizawa) of each processing pipeline, (see [0126] of Yoshizawa).
-Regarding claim 38, Yoshizawa in view of Sakamoto teaches that the one or more circuits are to cause the information to be stored in order  and decoded in parallel based, at least in part, on using a first group of threads (being a first half of the N respective processing pipelines, each pipeline comprising computation engines ((Deinterleaving, Descrambling, Rate Matching, FEC), figure 16 of Yoshizawa) to calculate a first code block (Output data 1,…, Output data N/2), figure 16 of Yoshizawa) and a second group of threads (being a second half of the N respective processing pipelines) to calculate a second code block (Output data (N/2)-1,…, 
-Regarding claim 39, Yoshizawa in view of Sakamoto teaches that the information is configurable to  include data stored/comprised  in transport blocks ((11), figure 1 of Yoshizawa)  in a first mapping configuration (as shown in figure 1, and [0053] of Yoshizawa) based, at least in part, on a resource grid ((12), figure 1 of Yoshizawa), (see [0053] of Yoshizawa), wherein  the one or more circuits are to cause the information to be stored in order and decoded in parallel, at least in part, on using a group of N threads (being N respective processing pipelines, each pipeline comprising computation engines ((Deinterleaving, Descrambling, Rate Matching, FEC), figure 16 of Yoshizawa) to calculate a code block (comprising (Output data 1,…, Output data N), figure 16 of Yoshizawa) from one or more of the transfer blocks (“reception data”, [0126] of Yoshizawa) respectively outputted from ((TX layer demapping), figure 16 of Yoshizawa) of each processing pipeline, and store the code block in a memory (“storage unit 230”, [0086] of Yoshizawa) in a second mapping configuration (being the storing configuration of the memory), (see [0086] of Yoshizawa).
Claims 6 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Sakamoto, and further in view of Ram et al (2017/0118050), previously-cited.
-Regarding claim 6, Yoshizawa in view of Sakamoto  teaches that the information received from the 5G NR signal has been processed by soft demapping (GFDM demod, MIMO equalization) (see figure 16 of Yoshizawa), and the one or more circuits cause a plurality of N processor pipelines (each pipeline comprising computation engines ((Deinterleaving, 
Yoshizawa in view of Sakamoto does not teaches that the soft-demapped information are stored as values that represent log-likelihood ratios, as claimed.
However, it is well-known in the art that a memory can be used to store data.  For instance, Yoshizawa teaches that the processor comprises a memory (“storage unit 230”, [0086] for storing data.
Further, in analogous art, Ram et al  teaches an MIMO equalization (116) which uses LLRcalculations and provides log-likelihood ratios values (118) as its outputs, (see figure 1, and [0024-0025]).
For further application, since Yoshizawa in view of Sakamoto  does not teach in detail on how the MIMO equalization (MIMO equalization))  is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto , as taught by Ram et al, in such a way that the MIMO equalization would use  LLR calculations and provides log-likelihood ratios values as the soft-demapped information at its output so that the implementation would become another embodiment derived from teachings  Yoshizawa, Sakamoto and Ram et al for obtaining the MIMO equalization, as required in the soft demapping, and in such a way that the memory would be configurable to store the log-likelihood ratios values so that the processor would be enhanced with an additional feature of the memory for storing log-likelihood ratios values.

-Regarding claim 32, Yoshizawa in view of Sakamoto   teaches that transforming the data includes transforming, via (TX layer demapping), (Deinterleving)s, (Descrambling)s, (Rate Matching)s, figure 16 of Yoshizawa) the data for decoding by a forward error correction decoder (FEC)s in physical layers (each comprising ((FEC)), (see figure 16 of Yoshizawa), (said physical layer considered here equivalent with the limitation “physical uplink shared channel (PUSCH) physical layer (PHY)”).
Yoshizawa in view of Sakamoto  does not teach whether the forward error correction decoder is a low density parity check (LDPC) decoder, as claimed.
However, it is well-known in the art, as evidenced by Ram et al, that a forward error correction decoder can be a low density parity check (LDPC) decoder “low density parity check (LDPC) decoder” for decoding LDPC encoded data, (see [0024]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement the forward error correction decoder (in Yoshizawa in view of Sakamoto ) with a low density parity check (LDPC) decoder if the data is low density parity check encoded data so that the data could be decoded correspondingly.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Sakamoto ,  and further in view of Atungsiri et al (2017/0338907), previously-cited.
Regarding claim 8, Yoshizawa in view of Sakamoto  does not teach whether de-rate-matching includes inserting filler bits, as claimed.
However, Yoshizawa in view of Sakamoto   teaches that de-rate-matching is to de-rate-match its input signal (see figure 16 of Yoshizawa), wherein the input signal is a signal that had been rate-matched, via (Rate Matching)s)  at a transmit site (see figure 15 of Yoshizawa)
In analogous art, Atungsiri et al  teaches de-rate-matching might include inserting filler bits to its input signals if the input signal had been under bit-puncturing of rate-matching occurred at a transmit site (see “to reverse the puncturing … formed by the rate matching  unit 404 in the transmitter”, [0042]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto, as taught by Atungsiri et al, in such a way that if the input signals to the de-rate-matching are signals under bit-puncturing of rate-matching occurred at the transmit site, the de-rate-matching would include inserting filler bits to its input signals in order to reverse the rate-matching.
-Regarding claim 14, Yoshizawa in view of Sakamoto teaches that scheduling the plurality of thread groups includes scheduling the plurality of thread groups to de-rate-match, via (Rate matching)s, code blocks (each comprising “received symbols x[0] to x(N-1)”, [0126] of Yoshizawa), (see figure 16 of Yoshizawa).
Yoshizawa in view of Sakamoto  does not teach whether the code blocks are de-rematched by inserting filler bits, as claimed.

In analogous art, Atungsiri et al  teaches de-rate-matching might include inserting filler bits to its input signals if the input signal had been under bit-puncturing of rate-matching occurred at a transmit site (see “to reverse the puncturing … formed by the rate matching  unit 404 in the transmitter”, [0042]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto, as taught by Atungsiri et al, in such a way that if the input signals to the de-rate-matching are signals under bit-puncturing of rate-matching occurred at the transmit site,  the de-rate-matching would include inserting filler bits to its input signals in order to reverse the rate-matching.
With the implementation, Yoshizawa in view of Sakamoto  and Atungsiri et al  teaches that the code blocks are de-rematched by inserting filler bits.
Claims 11, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Sakamoto, and further in view of Ram et al and Botha et al (2013/0177044), previously-cited.
-Regarding claim 11, Yoshizawa in view of Sakamoto teaches that the information includes data (outputted from ((Deinterleaving)s) that has been processed by soft demapping (GFDM demod, MIMO equalization) (see figure 16 of Yoshizawa), wherein scheduling the plurality of thread groups includes scheduling the plurality of thread groups ((Descrambling)s) 
Yoshizawa in view of Sakamoto  does not teach whether the data corresponds to log-likelihood ratios, and descrambling the values comprises multiplying the values according to a descrambling function, as claimed.
However, Yoshizawa in view of Sakamoto   teaches that the soft demapping comprises a MIMO equalization (MIMO equalization) and the output of the soft demapping is outputted from the MIMO equalization for further being descrambled via (Descrambling)s, (see figure 16 of Yoshizawa).
In analogous art, Ram et al  teaches an MIMO equalization (116) which uses LLRcalculations and provides log-likelihood ratios values (118) as its outputs, (see figure 1, and [0024-0025]).
For application, since Yoshizawa in view of Sakamoto does not teach in detail on how the MIMO equalization (MIMO equalization))  is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto, as taught by Ram et al, in such a way that the MIMO equalization would use  LLR calculations and provides log-likelihood ratios values as the output of the soft demapping so that the implementation would become another embodiment derived from teachings  Yoshizawa Sakamoto and Ram et al for obtaining the MIMO equalization, as required in the soft demapping.
Also, in analogous art, Botha et al  teaches  descrambling input values “received signals” comprising multiplying the input values with a scrambling code “scrambling code”, (see [0043]).

So with the implementation, Yoshizawa in view of Sakamoto ,  Ram et al  and Botha et al  teaches that the data corresponds to the  log-likelihood ratios, and descrambling the values comprises multiplying the values according to a descrambling function (being the multiplication of the values with the scrambling code).
-Regarding claim 23, Yoshizawa in view of Sakamoto   teaches that the data includes values (outputted from (Descrambling)s, figure 16 of Yoshizawa),  wherein the one or more processors are to cause the information to be decoded in parallel, at least in part, by descrambling, via (Descrambling)s), the data, (see figure 16 of Yoshizawa).
Yoshizawa in view of Sakamoto  does not teaches the values correspond to log-likelihood ratios, wherein the data is descrambled by multiplying the values according to a descrambling function, as claimed.
However, Yoshizawa in view of Sakamoto   teaches that values are based on outputs of soft demapping (GFDM demod, MIMO equalization) (see figure 16 of Yoshizawa), wherein the soft demapping comprises a  MIMO equalization (MIMO equalization) provides the outputs of soft demapping.

For application, since Yoshizawa in view of Sakamoto  does not teach in detail on how the MIMO equalization (MIMO equalization))  is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto , as taught by Ram et al, in such a way that the MIMO equalization would use  LLR calculations and provides log-likelihood ratios as the outputs of soft demapping at its output so that the implementation would become another embodiment derived from teachings  Yoshizawa, Sakamoto and Ram et al for obtaining the MIMO equalization.
Also, in analogous art, Botha et al  teaches  descrambling input values “received signals” comprising multiplying the input values with a scrambling code “scrambling code”, (see [0043]).
For further application, since Yoshizawa in view of Sakamoto  and Ram et al  does not teach in-detail on how the descrambling is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto  and  Ram et al , as taught by Botha et al, in such a way that the descrambling would descramble the values by multiplying values with a scrambling code, so that the values would be descrambled, as required and expected in the method.
So with the implementation, Yoshizawa in view of Sakamoto , Ram et al  and Botha et al  teaches that the data corresponds to the  log-likelihood ratios, and descrambling the values comprises multiplying the values according to a descrambling function (being the multiplication of the values with the scrambling code).

Yoshizawa in view of Sakamoto  does not teach whether the data corresponds to log-likelihood ratios, and descrambling the values comprises multiplying the values according to a descrambling function, as claimed.
However, Yoshizawa in view of Sakamoto  teaches that the soft demapping comprises a MIMO equalization (MIMO equalization) and the output of the soft demapping is outputted from the MIMO equalization for further being descrambled via (Descrambling)s, (see figure 16 of Yoshizawa).
In analogous art, Ram et al  teaches an MIMO equalization (116) which uses LLRcalculations and provides log-likelihood ratios values (118) as its outputs, (see figure 1, and [0024-0025]).
For application, since Yoshizawa in view of Sakamoto  does not teach in detail on how the MIMO equalization (MIMO equalization))  is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto , as taught by Ram et al, in such a way that the MIMO equalization would use  LLR calculations and provides log-likelihood ratios values as the output of the soft demapping so that the implementation would become another embodiment derived from teachings  Yoshizawa , Sakamoto and Ram et al  for obtaining the MIMO equalization, as required in the soft demapping.

For further application, since Yoshizawa in view of Sakamoto  and Ram et al  does not teach in-detail on how the descrambling is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto  and Ram et al , as taught by Botha et al, in such a way that the descrambling would descramble the values by multiplying values with a scrambling code, so that the values would be descrambled, as required and expected in the descrambling.
With the implementation, Yoshizawa in view of Sakamoto,  Ram et al  and Botha et al  teaches that the data corresponds to the log-likelihood ratios, and descrambling the values comprises multiplying the values according to a descrambling function (being the multiplication of the values with the scrambling code).
Claims 1, 4, 5, 9, 17, 20, 21, 24- 26 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Atungsiri et al in view of Agarwal et al and Sakamoto.
-Regarding claim 1, Atungsiri et al teaches a processor (“receiver”, [0042]), comprising: one or more circuits (as shown in figure 5) to cause information (being modulation symbols (“modulation symbols”, [0037]) (outputted from (504))  serially received in a sequential order of time ((Time), figure 2)  of the modulation symbols from a RF signal (outputted from (ant0)) to be decoded in a processor pipeline of computational processors (512, 514, 616, 518, 520, 522, 524),  (see [0042]), (the RF signal considered here equivalent with the limitation “fifth generation ne radio (5G NR) signal” and hereafter called so).
Atungsiri et al does not teach that the information is decoded in parallel, as claimed.

For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to alternatively implement Atungsiri et al, as taught by Agarwal et al, in such a way that the processor pipeline would be replaced by a plurality of processor pipelines in-parallel, each pipeline being identical to the processor pipeline of computational processors (512, 514, 616, 518, 520, 522, 524), wherein in the processor, the information would be decoded in parallel that in a manner that the information would be split, via a serial-to parallel converter, into a plurality of data portions; each data portion is decoded in a corresponding processor pipeline of the plurality of processor pipelines, and the respective outputs from the plurality of  processor pipelines are combined, via a parallel-to-serial converter (311), to provide a decoded information, so that via simultaneously processed by the processor pipelines in parallel, the information would be decoded faster.
Yoshizawa in view of Agarwal et al  does not teaches that the information is stored in order, as claimed.

For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Agarwal et al  , as taught by Sakamoto, in such a way that the one or more circuits would further comprises a data storage (being a first-in first out buffer or a shift register) to store the information in order (being the sequential order of time)  so that the data storage could easily retrieve the information in such the order at a corresponding runtime to be serial-to parallel converted by the serial-to parallel converter.
-Regarding claim 33, as for claim 1, Atungsiri et al in view of Agarwal et al and Sakamoto  teaches that the one or more circuits are to cause the information to be arranged in order in parallel by the plurality of processor pipelines in-parallel (as taught by Agarwal et al), each pipeline being identical to the processor pipeline of computational processors (512, 514, 616, 518, 520, 522, 524) (see figure 5 of Yoshizawa).
Atungsiri et al in view of Agarwal et al and Sakamoto does not teach that the computational processors are GPUs, as claimed.
Agarwal et al teaches that such a computational processor can be implemented with a graphics processor (“graphics processor”, [0029]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Yoshizawa in view of 
-Regarding claim 34,  as for claim 1, Atungsiri et al in view of Agarwal et al and Sakamoto teaches that the one or more circuits are to cause the information to be decoded in parallel based, at least in part, on using different threads (being respective processor pipelines) to calculate different portions (being respective data portions outputted from the serial to parallel converter) of a same code block (being the information).
-Regarding claim 35, Atungsiri et al in view of Agarwal et al and Sakamoto teaches that the one or more circuits are to cause the information to be stored in order and decoded by a group of threads (being the respective processor pipelines) to run in parallel on a computational  device (comprising the processor pipelines).
Atungsiri et al in view of Agarwal et al and Sakamoto does not teach whether the computational device is a GPU, as claimed.
Agarwal et al teaches that such a computational device can be implemented with a GPU  (“graphics processor”, [0029]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Yoshizawa in view of Agarwal et al  and Sakamoto, as further taught by Agarwal et al, in such a way that the computing device  would be implemented with a GPU, so that the implementation would 
-Regarding claim 4, Atungsiri et al in view of Agarwal et al and Sakamoto  teaches that the information includes data in a first mapping configuration (being set by (404) at a transmit site (see figure 4  and [0037, 0042]) of Atungsiri et al), and wherein decoding the information comprises layer demapping, via  (512), and descrambling, via (514)  the data (see figure 5 and [0042] of Atungsiri et al), and storing, via (516, 518),  the layer demapped and descrambled data in a second mapping configuration (being set by (516)), (see figure 5 and [0037, 0042, 0044, 0120] of Atungsiri et al).
-Regarding claim 5, Atungsiri et al in view of Agarwal et al and Sakamoto  teaches that the one or more circuits cause the plurality of processor pipelines of  computational processors to combine the layer demapped and descrambled data with previously received data in a hybrid automatic repeat request (HARQ) buffer (“buffer of a hybrid ARQ process 518”, [0042] of Atungsiri et al).
Atungsiri et al in view of Agarwal et al and Sakamoto does not teach that the computational processors are GPUs, as claimed.
Agarwal et al teaches that such a computational processor can be implemented with a graphics processor (“graphics processor”, [0029]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Yoshizawa in view of Agarwal et al  and Sakamoto, as further taught by Agarwal et al, in such a way that each computational processor would be implemented with a graphics processor, so that the 
-Regarding claim 9, as applied to claim 1 set forth above and herein incorporated, Atungsiri et al in view of Agarwal et al Sakamoto teaches a parallel processor (comprising a plurality of processor pipelines in-parallel, each pipeline being identical to a processor pipeline of computational processors (514, 616, 518, 520, 522, 524) (as shown in figure 5 of Atungsiri et al)) performing a method, wherein the method is configurable to comprise: causing information (being modulation symbols (“modulation symbols”, [0037]) (outputted from (504), figure 5 of Atungsiri et al)  transmitted at a transmit site and serially received at the parallel processor in a sequential order of time ((Time), figure 2 of Atungsiri et al)  of the modulation symbols using a RF signal (outputted from (ant0), figure 5 of Atungsiri et al) to be stored in order (as taught by Sakamoto) and decoded in parallel (as taught by Agarwal et al ) by scheduling a plurality of threads (being the respective processor pipelines) on the parallel processor,  (the RF signal considered here equivalent with the limitation “fifth generation ne radio (5G NR) signal” and hereafter called so).
Atungsiri et al in view of Agarwal et al and Sakamoto further teaches the method is implementable with a non-transitory machine-readable medium (404) (see figure 4 of Agarwal et al) having stored thereon a set of instructions [“machine-readable instructions”, [0028,0031] of Agarwal et al) , which if performed, cause the parallel processor to carry out the method, (see [0086] of Agarwal et al).

-Regarding claim 20, Atungsiri et al in view of Agarwal et al and Sakamoto teaches that the one or more processors are configurable to cause the information to be decoded in parallel, at least in part, by causing the data to be transformed , via (514, 516), for decoding by a decoder (518] (see figure 5 of Atungsiri et al) and storing the transformed data in the buffer of the one or more memories (see [0042-0044] of Atungsiri et al), wherein causing the data to be 
-Regarding claim 21, Atungsiri et al in view of Agarwal et al and Sakamoto teaches that storing the transformed data in the one or more memories includes combining the transformed data with contents of a hybrid automatic repeat request (HARQ) buffer (“buffer of a hybrid ARQ process 518”, [0042] of Atungsiri et al).
-Regarding claim 24, Atungsiri et al in view of Agarwal et al and Sakamoto teaches that the data is stored in the data storage of the one or more memories in a first mapping configuration (being the storing configuration of the data storage), and the one or more processors are to: read, via accessing and outputting, via a serial and parallel convert (as taught by (201), figure 3 of Agarwal et al),  the data (being the information) from data storage of the one or more memories in parallel; layer demap the data in parallel via respective computational processors ((512), figure 5 of Atungsiri et al)  of the processor pipelines ; de-rate-match the data in parallel via respective computational processors ((516), figure 5 of Atungsiri et al) of the processor pipelines; descramble the data in parallel via respective computational processors ((514), figure 5 of Atungsiri et al) of the processor pipelines; and combine the layer demapped, de-rate-matched, descrambled data with contents of a hybrid automatic repeat request (HARQ) buffer in a second mapping configuration (being the storing configuration of the HARQ buffer) via respective computational processors ((518), figure 5 of Atungsiri et al) of the processor pipelines (see [0042-0044] of Atungsiri et al).
-Regarding claim 25, as applied to claim 1 set forth above and herein incorporated, Atungsiri et al in view of Agarwal et al and Sakamoto teaches  a method, performed by a 
-Regarding claim 26, Atungsiri et al in view of Agarwal et al and Sakamoto teaches that the data has been processed by soft demapping, via (512) (see figure 5 of Atungsiri et al), wherein causing the data to be decoded includes transforming, via (514, 516, 518, 520),  the data for decoding by a decoder (522) (see figure 5 of Atungsiri et al).
-Regarding claim 36, Atungsiri et al in view of Agarwal et al and Sakamoto teaches that the one or more circuits are to cause the information to be stored in order and decoded in parallel based, at least in part, on using a group of threads (being the respective processor pipelines)  to be started with a kernel launch function  (being a function (“detecting the received signal”, [0178] of  Atungsiri et al)), which is a programmable function that passes one or more parameters (being computer instructions (“computer software”, [0160]) of Atungsiri et 
Atungsiri et al in view of Agarwal et al and Sakamoto does not teach that the computational processor is a GPU, as claimed.
Agarwal et al teaches that such a computational processor can be implemented with a GPU (“graphics processor”, [0029]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Yoshizawa in view of Agarwal et al  and Sakamoto, as further taught by Agarwal et al, in such a way that the computational processor would be implemented with a graphics processor, so that the implementation would become another embodiment derived from teaches of Yoshizawa ,  Agarwal et al and Sakamoto, for obtaining the computational processor, as required and expected in the processor.
Claims 11, 12, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Atungsiri et al in view of Agarwal et al and Sakamoto, and further in view of Botha et al.
-Regarding claim 11, Atungsiri et al in view of Agarwal et al and Sakamoto teaches that the information includes data that has been processed by soft demapping, (via (512) shown in figure 5 of Atungsiri et al) and wherein scheduling the plurality of thread groups includes scheduling the plurality of thread groups to read values from the data that correspond to log-likelihood ratios, and descramble , (via (514) shown if figure 5 of Atungsiri et al),  the values according to a descrambling function  (see (“descrambling by a descrambling element 514 in 
Atungsiri et al in view of Agarwal et al and Sakamoto does not teach whether the values are descrambled by multiplying the values, as claimed.
In analogous art, Botha et al  teaches  descrambling input values “received signals” comprising multiplying the input values with a scrambling code “scrambling code”, (see [0043]).
For further application, since Atungsiri et al in view of Agarwal et al and Sakamoto  does not teach in-detail on how the descrambling is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Atungsiri et al in view of Agarwal et al and Sakamoto, as taught by Botha et al, in such a way that the descrambling would descramble the values by multiplying values with a scrambling code, so that the values would be descrambled, as required and expected in the method.
-Regarding claim 12, Atungsiri et al in view of Agarwal et al, Sakamoto and Botha et al teaches that scheduling the plurality of thread groups includes scheduling the plurality of thread groups to combine, via (516, 518) (see figure 5 and [0042] of Atungsiri et al), the descrambled values with previously received data in a hybrid automatic repeat request (HARQ) buffer (“buffer of a hybrid ARQ process 518”, [0042] of Atungsiri et al).
-Regarding claim 30, Atungsiri et al in view of Agarwal et al and Sakamoto  teaches that transforming the data includes reading, via ((514), figure 5 of Atungsiri et al), values (LLRs) from the data that correspond to log-likelihood ratios, and descrambling, via (514), the values according to a descrambling function (set by (514)).

In analogous art, Botha et al  teaches  descrambling input values “received signals” comprising multiplying the input values with a scrambling code “scrambling code”, (see [0043]).
For further application, since Atungsiri et al in view of Agarwal et al and Sakamoto does not teach in-detail on how the descrambling is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Atungsiri et al in view of Agarwal et al and Sakamoto, as taught by Botha et al, in such a way that the descrambling would descramble the values by multiplying values with a scrambling code, so that the values would be descrambled, as required and expected in the method.
-Regarding claim 31, Atungsiri et al in view of Agarwal et al, Sakamoto  and Botha et al teaches that the method is configurable to comprise: combining the descrambled values with previously received data in a hybrid automatic repeat request (HARQ) buffer (“buffer of a hybrid ARQ process 518”, [0042] of Atungsiri et al).
Response to Arguments
Applicant's arguments filed 12/11/21  have been fully considered.  However, claims 1-39, after amended with new limitations or newly-added, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/PHUONG PHU/
Primary Examiner
Art Unit 2632